DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-12 and 14)  in the reply filed on September 13, 2022 is acknowledged.  Accordingly, claims 1-12 and 14 have been examined in this office action. 

Claim Objections
Claim 9 is objected due to the use of reference numeral 10 within parentheses.  For consistency with the format of claims submitted for examination, it is suggested that the reference numeral be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-12 and 14, Applicant uses “adapted to” to recite the function of the various elements of the system.  However, Applicant does not set forth structure and interaction thereof to perform the claimed function. 
In claim 3, the recitation “adapted to provide the position of the interventional instrument by optical shape sensing” renders the claim vague and indefinite because it is unclear what the optical shape is and how it is sensed. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verard (WO 2014191262 A2). 
Regarding claims 1 and 12, Verard discloses an apparatus for assisting a user during an interventional procedure including: (1) a target element image providing unit 3 or interventional image data set providing unit showing a vessel with an opening and an implanted object or interventional device such as a needle or catheter with an opening wherein the interventional device is used for placement of a stent or other implant; (2) a tracking unit or position providing unit 17 to track the position of the insertion element or interventional device or instrument in a frame of reference; (3) a model generation unit for generating an implanted object opening model and a vessel opening model based on the provided interventional image data set, wherein the implanted object opening model defines the position, shape and dimension of the opening of the implanted object in the frame of reference and wherein the vessel opening model defines the position, shape and dimension of the opening of the vessel in the frame of reference; and (4) a graphical representation unit or display 18 for generating a graphical representation of the implanted object opening model, the vessel opening model and the provided position of the interventional instrument (pages 2-5).  Verard also discloses a projected position determination unit 19 or model generation unit utilizing software (page 14, lines 3-32).
Regarding claim 2,  Verard discloses the position providing unit is adapted to provide the position of the interventional instrument in real-time, while the interventional instrument is moved (Figs. 3-6, page 15, lines 14-30 and page 16, lines 7-24).
Regarding claims 3 and 4, Verard discloses utilizing optical shape sensing tracking wherein the position of an implanted object such as a stent can be displayed in real time (page 16, lines 7-32 and page 20).
Regarding claims 5 and 8, Verard discloses the use of an algorithm or software or model generation unit for displaying the vessel and the implanted object or stent (page 16, lines 7-24 and page 17, lines 3-16).
Regarding claims 6 and 10, Verard discloses the use of imaging including fluoroscopy images, live three-dimensional images and ultra sound imaging (page 7, lines 10-34, page 18, lines 7-34 and page 19). 
Regarding claim 7, Verard discloses the use of markers or set of points defining openings of the stent wherein the set of points are obtained from live images such as live x-ray projection images (page 16, lines 7-24).
Regarding claim 9, Verard discloses a moving zone providing unit or path determination unit for providing a zone within the vessel within which the insertion element should be navigated (page 17, lines 3-16). 
Regarding claim 11, Verard discloses Laurent discloses a display or graphical representation generating unit 18 (page 11, lines 9-27). 
Regarding claim 14, Verard discloses providing a computer program on a suitable medium such as an optical storage medium or a solid-state medium, supplied as part of the hardware (page 23, lines 30-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 18, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775